Citation Nr: 1203826	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  09-08 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an effective date earlier than January 28, 2008, for the award of service connection for degenerative arthritis of the right shoulder.

2.  Entitlement to a compensable disability rating for service-connected deformity of the fifth finger of the right hand. 


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active military service from August 1983 to August 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.


FINDINGS OF FACT

1.  Service connection for a right shoulder disorder was initially denied in a December 1996 rating decision, which the Veteran did not appeal and is, therefore, final.

2.  The Veteran's claim to reopen the previously denied issue of entitlement to service connection for a right shoulder disorder was received January 28, 2008.

3.  The Veteran did not file a formal or informal claim to reopen a claim for service connection for a right shoulder disorder at any time between December 1996 and January 2008.

4.  The service-connected deformity of the fifth finger of the Veteran's right hand is productive of arthritis with pain on motion.

5.  The service-connected deformity of the fifth finger of the Veteran's right hand does not represent an exceptional disability picture.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than January 28, 2008, for the award of service connection for degenerative arthritis of the right shoulder are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, and 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 3.158, 3.160 and 3.400 (2011).

2.  The criteria for a disability rating of 10 percent, but no higher, for deformity of the fifth finger of the right hand, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, Diagnostic Code 5003, 5010, 5227, 5230 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Date Claim

The Board must first address the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and provides an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159(b) and (c).   

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held, in part, that VCAA notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  The Court also held that a VCAA notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Id.

In the present case, the Board finds that VA was not required to comply with the VCAA's notice and duty to assist provisions because, as discussed below, there is no legal merit to the Veteran's claim.  Accordingly, no further notification and/or assistance are required under the VCAA.  VAOPGCPREC 5-2004 (June 23, 2004).  

In the July 2008 rating decision, the RO granted service connection for degenerative arthritis of the right shoulder, and evaluated it as 20 percent disabling.  The award of service connection was made effective January 28, 2008.  In the cover letter advising the Veteran of the grant of service connection for this disability, the RO notified the Veteran that it was withholding benefits from February 1, 2008, through May 1, 2017, as the Veteran received separation pay in the amount of $25,754.04, and VA is required to withhold all the amount the military paid him.  The Veteran has disagreed with this claiming that his shoulder disability started in service and, thus, the effective date of the award of service connection (and therefore the start of recoupment of separation pay) should go back to the date he was discharged from service.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400.  

Applicable regulatory and statutory provisions stipulate that the effective date for an award of service connection based on a claim reopened after final disallowance will be the date of receipt of the application to reopen, or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(r); see also 38 U.S.C.A. § 5110(a).

Pursuant to 38 C.F.R. § 20.302, a Notice of Disagreement must be filed within one year from the date that the agency of original jurisdiction mails notice of the determination to the claimant.  The date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  See 38 C.F.R. § 20.302(a).  If no Notice of Disagreement is filed within the time limit provided, the determination becomes final.  38 U.S.C.A. § 7105(c).  

A Notice of Disagreement is a written communication from a claimant or his representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result.  While special wording is not required, the Notice of Disagreement must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.   38 C.F.R. § 20.201.  Hearing testimony before the RO, when reduced to writing, can constitute a Notice of Disagreement.  Tomlin v. Brown, 5 Vet. App. 355 (1993).  

In the present case, the Veteran filed his original claim for service connection for a right shoulder condition in August 1996, which was denied by the RO in a rating decision issued in December 1996.  It is clear from the record that the Veteran never filed a Notice of Disagreement as to the denial of service connection for a right shoulder condition in that rating decision.  Consequently, that decision is final.

In January 2008, the RO received the Veteran's claim to reopen for service connection for a right shoulder condition.  In a July 2008 rating decision, service connection for degenerative arthritis of the right shoulder was granted, and an effective date of January 28, 2008 was assigned, which is the date the Veteran's claim to reopen was received at the RO.  The Veteran argues, however, that, as he has had the right shoulder condition since his discharge from service in August 1996, the effective date should go back to the day after his discharge.  He acknowledges that he never appealed the December 1996 denial of service connection saying that he did not follow through with an appeal because he was too busy working two jobs to support his family and dealing with a handicap child so he did not have the time to do all the paperwork that is needed to appeal it.

Although the Board is sympathetic to the Veteran's circumstances, the law is clear that, when service connection is granted based upon a claim to reopen that the earliest effective date that can be assigned is the date the claim to reopen was received by VA.  In the present case, that date is January 28, 2008.  There is nothing in the claims file to indicate that the Veteran filed an informal or formal claim to reopen at any date earlier than January 28, 2008.  Thus there is nothing to support the assignment of an effective date earlier than January 28, 2008, which is the only date available according to the law.  

Furthermore, the Veteran has made no allegation that there was any clear and unmistakable error in the December 1996 denial of service connection for a right shoulder condition that, if present, would affect the finality of that decision.  

Consequently, the law is prevailing in the present case and an effective date earlier than January 28, 2008 is barred by operation of law.  The Board is bound by the laws and regulations applicable to the benefit sought.  See 38 C.F.R. § 19.5.  The Veteran's claim for an effective date earlier than January 28, 2008 must, therefore, be denied.

The Board notes that it appears that the Veteran disagrees with the onset date of recoupment of his separation pay.  The record shows, and the Veteran has acknowledged, that he received $25,754.04 in separation pay.  The law requires, and the Veteran again acknowledges, that this amount must be recouped by VA until it is fully paid back before the Veteran can start receiving his full VA compensation.  The Veteran argues, however, that the date recoupment should start is back when he was discharged from service as he has had shoulder pain since then.  The Board finds that his argument is not prevailing as recoupment of his separation pay cannot start until entitlement to compensation has been established.  The Board acknowledges that service connection for deformity of the fifth digit of the right hand and bilateral ear infections had been established effective August 16, 1996, the day after the Veteran's discharge from service.  However, these disabilities have been evaluated as noncompensably disabling since that time.  Thus, the Veteran was not in receipt of any compensation from which the separation pay could be recouped until he was awarded the 20 percent disability rating for the now service-connected degenerative arthritis of his right shoulder effective January 28, 2008.  There is no provision in the law permitting any earlier date of recoupment as the Veteran was not receiving VA compensation prior to that date.  

II.  Increased Rating Claim

Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) describe VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Sufficient notice must inform the claimant (1) of any information and evidence not of record that is necessary to substantiate the claim; (2) of the information and evidence that VA will seek to provide; and (3) of the information and evidence that the claimant is expected to provide.  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

For a claim seeking increased compensation for an already service-connected disability, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify the claimant that he/she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment in order to substantiate the claim.  Vazquez-Flores, 22 Vet. App. 37 (2008).  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Id.

It is noted that, on September 4, 2009, the Federal Circuit vacated and remanded Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), and Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Specifically, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be veteran specific."  In addition, the Federal Circuit determined that "while a veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a veteran of alternative diagnostic codes or potential 'daily life' evidence, we vacate the judgments."

In this case, notice was sent to the Veteran in March 2008, prior to the initial adjudication of his claim, that informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  This notice also advised him that should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  Id., see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  He was also advised on what evidence and/or information is necessary to establish entitlement to an effective date should benefits be granted.  

The Board acknowledges that the notice letter sent to the Veteran in March 2008 does not fully meet the requirements set forth in Vazquez-Flores and is not sufficient as to content and timing.  However, content-compliant notice was provided to the Veteran in April 2009, and his claim was subsequently readjudicated in October 2009.  Thus, the Board finds that any deficiency in the prior notice has been cured.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (defects in timing of notice may be cured by affording the Veteran appropriate notice and subsequent adjudication).  The Board may, therefore, proceed to adjudicate the Veteran's claim without prejudice to him.

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the Veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence.

The duty to assist includes providing the Veteran a thorough and contemporaneous examination.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran was afforded VA examination in July 2008.  This evaluation is adequate because the examiner reviewed the claims folder (including medical records) in conjunction with the examination, considered the Veteran's pertinent medical history, and provided current findings sufficient with which to rate the service-connected disability.  Significantly, the Board observes that he does not report that the condition has worsened since he was last examined, and thus a remand is not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

Analysis

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's deformity of the fifth finger of the right hand is currently evaluated as zero percent disabling.  In evaluating this disability, the Board notes the RO has consider the rating criteria under Diagnostic Codes 5010, 5227, and 5230.

Diagnostic Code 5010 directs the rater to evaluate traumatic arthritis as degenerative arthritis under Diagnostic Code 5003.  Under Diagnostic Code 5003, arthritis established by x-ray findings is rated on the basis of limitation of motion of the affected joints.  When however, the limited motion of the specific joint or joints involved would be noncompensable under the appropriate diagnostic codes, a 10 percent rating is assigned for each involved major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  38 C.F.R. § 4.71a.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, however, arthritis is rated as 10 percent disabling when shown by x-ray evidence of the involvement of two or more major joints or two or more minor joint groups, or as 20 percent disabling when show by x-ray evidence of the involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  Id.  

Diagnostic Code 5230 provides a zero percent disability rating when there is limitation of motion of either the ring or little finger.  38 C.F.R. § 4.71a.  If there is limitation of motion of two or more digits, each digit is separately evaluated and the evaluations are then combined.  Id. 

Diagnostic Code 5227 provides a zero percent disability rating when there is ankylosis of either the ring or little finger.  Id.  The note to Diagnostic Code 5227 also provides for considering whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  Id.  Diagnostic Code 5156 evaluates amputation of the little finger and provides a 10 percent disability rating where there is amputation, without metacarpal resection, at the proximal interphalangeal joint or proximal thereto; and a 20 percent disability rating where there is amputation, with metacarpal resection (more than one-half bone lost).   Id.

In support of his claim, the Veteran submitted his statements, multiple lay statements from friends, and private medical treatment records from May 2009.  The Veteran statements indicate that his basic complaints are that he has pain in the finger especially when he bumps it against something, that he is unable to lay it flat like his other fingers and that he has limitation of motion of the finger.  He states that this affects him on a daily basis.  In the lay statements from his friends, they attest to witnessing the Veteran having problems with pain in his right hand.

The private treatment records from May 2009 show that the Veteran presented complaining of having messed up his right hand in the army and that the pain just keeps getting worse.  He complained of right hand pain for greater than 20 years with a history of trauma to the right fifth finger while on active duty in Korea (bad sprain).  It was noted that the Veteran has a deformed PIP (proximal interphalangeal) joint.  He complained of pain if he hits it on anything.  Physical examination showed there was a flexion deformity of the right fifth finger with tenderness to palpation over the PIP joint.  The assessment was arthritis.  X-rays taken that day demonstrated posttraumatic degenerative changes of the PIP joint and also what appeared to be old injury to the DIP (distal interphalangeal) joint and distal fifth metacarpal joint.  There was no acute injury noted.

The Veteran underwent VA examination in July 2008.  At that time, he reported injuring the finger in service while taking head bolt off a generator.  He did not go to sick call and after two weeks the swelling improved.  He is now unable to straighten his right fifth finger.  He related that he only gets pain when he hits it the wrong way.  He also reported limited motion of the right little finger, but no other fingers on the right hand.  He denied any recent treatment.  Physical examination demonstrated that there was no amputation or ankylosis of any digits of the right hand.  There was deformity of the right little finger at the PIP joint.  Range of motion of the PIP joint was from 70 to 100 degrees (normal is 0 to 100 degrees).  Range of motion of the DIP joint was from 30 to 50 degrees (normal is 0 to 100 degrees).  Range of motion of the metacarpal joint was 0 to 90 degrees (which is normal).  There was no gap between the thumb pad and the tips of the fingers on opposition of the thumb to the fingers.  There was no gap between the fingers and proximal transverse crease of the hand on maximal flexion of the fingers.  There was no decreased strength for pushing, pulling and twisting.  There was, however, decreased dexterity for twisting, probing, writing, touching and expression (the examiner commented that decreased mobility leads to decreased dexterity with any small motion).  X-rays of the hand were notable for probable old healed fracture of the distal fifth metacarpal but there was no acute fracture or subluxation.  There also were no significant arthritic findings and the soft tissues appeared unremarkable.

After applying this evidence to the applicable Diagnostic Codes, the Board finds that they provide for a compensable disability rating of 10 percent, but no higher, for the service-connected deformity of the fifth finger of the Veteran's right hand.  In this regard, the Board acknowledges that Diagnostic Code 5230 does not provide a compensable disability rating for limitation of motion of the little finger and there is no evidence that this disability it causes limitation of motion of any other finger that may provide for a combined compensable disability rating.

As for Diagnostic Code 5227, the Board acknowledges that the evidence fails to demonstrate that the Veteran has ankylosis of the right little finger.  Although the range of motion of the PIP and DIP joints is significantly limited, there is still movement within the joints.  Ankylosis is immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Unfortunately, even if the Board were to consider the Veteran's deformity of the right fifth finger to be consistent with ankylosis, Diagnostic Code 5227 does not provide for a compensable disability rating for ankylosis of the little finger.  Nor can the Board consider the deformity of the little finger to be consistent with amputation as again there is sufficient motion in the finger that there remains some function of it.  Furthermore, as previously indicated, there is no evidence demonstrating that the deformity of the Veteran's right fifth finger results in limitation of motion of other fingers or interference with the overall functioning of the hand such that a compensable rating may result of combining ratings for any other digits.

Furthermore, as for evaluation of the Veteran's deformity of the right fifth finger under Diagnostic Code 5010, the Board finds that a compensable disability rating is not warranted as the medical evidence fails to show that multiple minor joints are affected by arthritis.  Rather, the medical evidence shows only that the PIP joint has degenerative changes in it.  The DIP and metacarpal joints, although showing evidence of old injury, were not noted on X-ray either in July 2008 or May 2009 of having any arthritis.  The Board notes that the interphalangeal, metacarpal, and carpal joints of the upper extremities are consider groups of minor joints.  See 38 C.F.R. § 4.45(f).  Thus, although there is limitation of motion of two of the joints in the right fifth finger, there is X-ray evidence of arthritis in only one joint, and assignment of a compensable disability rating under Diagnostic Code 5010 is not warranted.  

Significantly, however, it is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints due to healed injury as entitled to at least the minimum compensable rating.  38 C.F.R. § 4.59.  In the present case, it is clear from the evidence that the Veteran has a flexion deformity with pain and limitation of motion as a result of a healed injury to the right fifth finger incurred in service.  Consequently, the Board finds that a 10 percent (the minimum compensable rating allowable under the rating schedule) is warranted for the Veteran's deformity of the fifth finger of the right hand.  See 38 C.F.R. §§ 4.40, 4.45, & 4.59 (2011).  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  A higher disability rating under the schedule is not, however, warranted as there is no Diagnostic Code available that provides for even a compensable disability rating for the Veteran's disability.  

Furthermore, the Board must consider whether referral for consideration of an extraschedular disability rating under 38 C.F.R. § 3.321(b) is warranted.  The service-connected deformity of the Veteran's right fifth finger is essentially manifested by pain and limitation of motion.  This is clearly contemplated by the VA rating schedule despite the fact that no compensable rating is available under any applicable Diagnostic Code.  Nevertheless, the regulations do provide for a compensable disability rating, which is awarded here, pursuant to 38 C.F.R. §§ 4.40, 4.45, and 4.59.  In addition, the Board notes that the evidence does not demonstrate that the Veteran has had hospitalizations or treatment relating to this disability that interfered with his employment or that the disability otherwise markedly interferes with his employment.  Although he has stated that his work causes pain in the right fifth finger, he has not provided evidence that this has caused him to lose significant amounts of work or that he has been unable to perform the duties of his job because of this disability.  Consequently, the Board finds that the evidence fails to demonstrate that the service-connected deformity of the fifth finger of the Veteran's right hand is productive of such an exceptional disability picture as to render the rating schedule inadequate.  Referral for consideration of an extraschedular disability rating is, therefore, not warranted.

Finally, the Board notes that neither the Veteran nor the record raises the issue of entitlement to a total disability rating due to individual unemployability (TDIU).  Consequently, the Board need not address this issue at this time.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) 

ORDER

Entitlement to an effective date earlier than January 28, 2008, for the award of service connection for degenerative arthritis of the right shoulder is denied.

Entitlement to a disability rating of 10 percent for service-connected deformity of the fifth finger of right hand, is granted, subject to controlling regulations governing the payment of monetary benefits.


______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


